Citation Nr: 1219654	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  11-29 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from January 1952 to February 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, and he did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  Evidence obtained since the July 2006 rating decision is new and material.

3.  The weight of evidence is against a finding that it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss either began during or was otherwise caused by his military service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.  §§ 3.104(a), 3.156, 20.302 (2011).

2.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral hearing loss was most recently previously denied by a July 2006 rating decision.  The Veteran neither filed a notice of disagreement with this rating decision, nor submitted any additional evidence within a year, and the July 2006 rating decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

In April 1992, the Veteran first filed a claim for service connection for bilateral hearing loss.  This claim was denied as it was found that there was no evidence of hearing loss for more than 30 years after the Veteran separated from service and no evidence linking hearing loss to the such service.  The Veteran filed a notice of disagreement with this rating decision, but did not perfect his appeal or submit any evidence within a year of the rating.

The Veteran's filed to reopen his claim in April 2006, but his claim was once again denied by a July 2006 rating decision.  The Veteran did not appeal the July 2006 rating decision and no additional evidence was received within a year of the rating decision.  At the time of the July 2006 rating decision, the evidence of record included service treatment records showing normal whispered voice testing at enlistment and separation, but not showing that any audiometric testing was accomplished.  Also of record were private treatment records from 1988 and 1992 showing that the Veteran had significant bilateral hearing loss and should be evaluated for hearing aids.  The Veteran's claim was denied as it was not shown that the additional evidence showed that his bilateral hearing loss either began during or was otherwise caused by his military service.

In June 2009, the Veteran filed to reopen his previously denied claim for service connection for bilateral hearing loss.  Considerable additional evidence has been presented in conjunction with the claim to reopen; however, because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed in this portion of the decision.

In conjunction with his claim to reopen, the Veteran has submitted several statements and presented testimony at a hearing before the Board.  These lay statements provided more detailed information about the Veteran's military noise exposure; and it is noted that testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Veteran submitted a private treatment record from June 2009 which confirmed that he had bilateral hearing loss, and which contained a medical opinion that the Veteran suffered his hearing impairment while serving in the military based on his reported history.

This evidence is new in that it had not previously been considered.  Moreover, when presumed credible, the evidence links the Veteran's bilateral hearing loss to his military noise exposure, and it is therefore material in that it addresses the requirements of service connection, as well as the reason the Veteran's claim was previously denied.  As such, the Veteran's claim is reopened.

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Given that the RO had reopened the claim in the September 2011 statement of the case, the Veteran is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384   (1993). 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is currently seeking service connection for bilateral hearing loss, which he believes is the result of military noise exposure.

In April 2006, the Veteran submitted a statement indicating that he served in the Air Force in Korea and recalling that, while an air raid drill was being conducted, he ran too close to the artillery and was knocked to the ground by a blast from a 40 mm round.  He asserted that he began to lose his hearing following that blast.

In July 2009, and again in his October 2011 substantive appeal, the Veteran added that he was around water purification turbines (large water pumps inside a metal building) during service which were so loud that it prevented him from being able to hear on the phone.  

The Veteran and his spouse also testified at a hearing before the Board in April 2012, further elaborating on the Veteran's military noise exposure from the water purification plant for approximately seven months and from the single loud artillery blast in Korea.  The Veteran also reported that while in the military he worked near a flight line which he asserted was also noisy.  Following service, the Veteran reported working in a ball bearing factory, but he explained that the machines were not that loud, such that he was not required to wear hearing protection.  

The Veteran also reported working in construction, but he indicated that he had "ear things" at that time.  The Veteran's friend testified that she had noticed his hearing problems for years, indicating that she had noticed it since the 1970s.  

In May 2009, the Veteran was seen by VA where he complained of hearing loss, and asserted that the condition began in Korea when he was subjected to weapons fire without ear protection and was deaf for several days afterwards.  However, he denied ever seeking any medical attention for any hearing problems.

Service treatment records show that the Veteran demonstrated normal whispered voice testing at both enlistment and separation.  Unfortunately, there is no evidence that any audiometric testing was ever accomplished at either examination.  There is also no evidence that the Veteran received any in-service treatment of any kind. 

Following service, there is no medical evidence of any hearing loss for more than thirty years, until the Veteran was assessed with bilateral hearing loss by a private doctor in 1988 and told that he should be evaluated for hearing aids.  

The Veteran also did not file a claim for service connection for hearing loss until April 1992, which was approximately 36 years after he separated from service.  While not dispositive, the lengthy post-service period without any complaints of hearing problems is considered to weigh against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran's friend did testify that she had noticed the Veteran's hearing difficulty for years, but she acknowledged only being with the Veteran for 30 something years, which the Judge clarified meant the 1970s.  As such, at best, she would not have known the Veteran for more than a decade and a half after he separated from service, and therefore she lacks personal knowledge of the Veteran's hearing acuity for a number of years post-service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Noise exposure is something that a lay person, such as the Veteran, is competent to describe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Veteran has consistently described the type and extent of his military noise exposure in written statements, in oral testimony, and at his VA examinations.  Moreover, his reports describe types of noise exposure which appear to be consistent with his military service.  38 U.S.C.A. § 1154(a).  As such, the Veteran's accounts of military noise exposure are found to be sufficiently credible to support a finding that he had some military noise exposure.  However, noise exposure alone, even if such exposure occurred during service, is insufficient to support a grant of service connection.  Rather, the evidence must show that such exposure caused a hearing loss disability.

While the Board accepts the Veteran's reports of his military noise exposure as credible, the Board must also evaluate the credibility of his statements regarding the onset of his hearing loss. 

Here, the Veteran has provided little detail as to the onset of his hearing loss.  He has described having ringing in his ears for several days after the cannon blast, but he has not specifically asserted perceiving diminished hearing acuity following service; and he acknowledges not seeking treatment for his hearing until approximately 1988, more than 30 years after separation from service.  As such, it is unclear when exactly the Veteran began experiencing continuing hearing problems. 

It is also noted that the Veteran filed a claim with VA in 1956 for dental treatment, suggesting that he had at least some familiarity with the VA system, but, importantly, he did not seek service connection for hearing loss at that time.  This also weighs against the conclusion that the Veteran was experiencing hearing problems at that time following service as it indicates the Veteran knew how to file a claim with VA, he did file a claim with VA, but failed to indicate a hearing problem.  This clearly suggests that the Veteran was not having hearing problems in 1956, providing factual evidence against this claim that makes it less likely than not that his current hearing loss is related to service and, specifically, as the Veteran has testified, a hearing problem caused by a specific event in service that has given him hearing loss problems for over 50 years.

While the Veteran currently believes that his bilateral hearing loss was caused by military noise exposure, he is not considered to be competent (meaning medically qualified) to diagnose when exactly he developed bilateral hearing loss, or to determine the cause of his bilateral hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

There is also no evidence that the Veteran developed sensioneural hearing loss to a degree of 10 percent within one year of service, as service treatment records were silent for any complaints of hearing loss, and the first treatment record diagnosing hearing loss is dated several decades after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As such, no presumption of in-service incurrence is available.

Therefore, service connection in this cause would require a medical opinion linking the Veteran's currently diagnosed bilateral hearing loss to his military service. 

To this end, the Veteran submitted a June 2009 treatment record from a private doctor.  The doctor noted that per the Veteran's reported history, he was exposed to loud noises from cannons without any ear protection, and the doctor diagnosed the Veteran with severe sensioneural hearing loss, noting that he would be an excellent candidate for hearing aids.  The Veteran reported serving in the Air Force in Korea and stated that he was around loud cannons that knocked him down and caused him to experience severe tinnitus (per the doctor's statement).  The Veteran explained to the doctor that he had only been 17 years of age at the time, so he did not think to seek any medical care.  The Veteran also denied having experienced any vocational or recreational noise exposure in his civilian life.  Based on the Veteran's reported history of noise exposure, the doctor opined that the Veteran suffered his hearing impairment while serving in the military.

The Veteran was then provided with a VA examination in January 2010 at which he described being exposed to noise in service working as a water purification technician and from 40mm gunfire.  Post-service, he reported working in a ball bearing factory without hearing protection.  Audiometric testing confirmed significant bilateral hearing loss.  The examiner stated that he could not determine whether the Veteran's bilateral hearing loss was related to service without speculation, explaining that the Veteran's hearing was assessed using the Whispered Voice Test at the time of his separation physical in June 1956, which was not a valid measure of hearing.

A second VA examination was obtained in August 2011.  The examiner indicated that she reviewed the Veteran's service treatment records, including the normal whispered voice tests that were conducted at service entry and exit.  The examiner accurately described the Veteran's military noise exposure to water pumps and to gunfire, as well as his post-service noise exposure.  She also noted that the Veteran passed whispered voice testing at separation, which, while not frequency specific, could not have been passed with the Veteran's current level of hearing; she also observed that the Veteran had significant vocational noise exposure which had contributed to his hearing loss.  As such, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was caused by his military noise exposure.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101   (1992). 

Here, the Board is faced with a private medical opinion which links the Veteran's bilateral hearing loss to military noise exposure and a VA examiner's opinion which concluded that it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.

However, looking beyond the two conclusions at the underlying rationales used to support both opinions, the Board concludes that the VA opinion is more probative as it is better supported by the evidence of record, and therefore it will be afforded greater weight than the private opinion.

The rationale for the private opinion was essentially that the Veteran has hearing loss now, that he was exposed to noise in the military, and that he had no post-service noise exposure.  However, the private doctor did not address the lack of any hearing treatment for nearly 30 years after service, during which time the Veteran worked in a factory and in construction.  The private doctor noted that the Veteran had been 17 years old in the military and did not know enough to seek medical attention, but this does not explain the fact that if the Veteran had, in fact, been experiencing hearing loss since service in the early to mid 1950s why he would wait until 1988 to seek treatment.  The private doctor's opinion also failed to address the fact that a whispered voice test was negative at the Veteran's separation physical.  The Board acknowledges that a whispered voice test fails to pick up high frequency hearing loss, and therefore is not effective to determine hearing loss for VA purposes.  However, as the VA examiner pointed out, the Veteran would not have been able to pass a whispered voice test with his current hearing acuity, thereby establishing that his hearing acuity has worsened since service.  This fact was also left unaddressed by the private opinion.  Conversely, the VA examiner reviewed the claims file and discussed the Veteran's in-service and post-service hearing exposure, noting the fact that it appeared that the Veteran did have some post-service noise exposure, a point which was not addressed by the private medical opinion.  The private opinion essentially provided no rationale for the conclusion it put forth and gave no explanation for the decades without hearing protection, or the fact that a whispered voice test suggested that the Veteran's hearing acuity had worsened since service.

Conversely, the VA examiner's opinion was better supported and grounded in the evidence of record.  It is therefore given greater weight than the private opinion.  Given this conclusion, the evidence of record fails to make it at least as likely as not that the Veteran's bilateral hearing loss either began during or was otherwise caused by the Veteran's military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, and the Veteran denied that there were any relevant records that had not yet been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

New and material evidence has been presented and the Veteran's claim is reopened.

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


